 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 559, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-icaandAtlanticPipeCorporation.Casel-CC-612June 25, 1968DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND ZAGORIAOn December21, 1967,Trial Examiner MortonD. Friedman issued his Decision in the above-enti-tled proceeding,finding that the Respondent hadnot engaged in the unfair labor practices alleged inthe complaint,and recommending that the com-plaint be dismissed in its entirety,as set forth in theattached Trial Examiner'sDecision.Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief, andRespondentfiled a briefin support of the Trial Ex-aminer's Decision.Pursuant to the provisions of Section3(b) of theNational LaborRelationsAct, asamended,the Na-tionalLaborRelations Board has delegated itspowers in connection with this case to a three-member panel.The Boardhas reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Boardhas considered theTrialExaminer'sDecision,the exceptions,briefs,and the entire record in the case,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the TrialExaminerand herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEof the Board, against Local 559, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,hereincalled the Union or the Respondent,alleging viola-tions of Section 8(b)(4)(i) and (ii)(B) of the Na-tional Labor Relations Act, as amended(29 U.S.C.Sec. 151,et seq.),herein called the Act. In its dulyfiled answer to the aforementioned complaint, theUnion,while admitting certain of the allegationsthereof,denied commission of any unfair laborpractices.Pursuant to notice,a hearing was held before meinHartford,Connecticut.All parties were presentand afforded full opportunity to be heard, to in-troduce relevant evidence,to present oral argu-ment,and to file briefs.Oral argument was waived.Briefs were filed by counsel for the General Coun-sel and the Union.Upon consideration of the entire record of thiscase, including the briefs of the parties,and uponmy observation of the demeanor of each of the wit-nesses testifying before me,Imake the following:FINDINGS OFFACT AND CONCLUSIONS OF LAW1.JURISDICTIONAL FACTSAtlantic, a Connecticut corporation, with itsprincipal office and place of business located in thecity of Plainville, county of Hartford, and State ofConnecticut, is engaged in the manufacture andsale of concrete pipe. In the course and conduct ofitsoperations,Atlantic annually sells and shipsconcrete pipe of a value in excess of $50,000 to lo-cations outside of the State of Connecticut. Thiswas true of the fiscal year immediately precedingthe issuance of the complaint herein,a representa-tive period.White Oak Excavators, Inc., herein White Oak, aConnecticut corporation, which maintains its prin-cipal office and place of business in the city ofPlainville,Connecticut,is engaged as a general con-tractor in the building and construction industry.During the fiscal year immediately preceding the is-suanceof the complaint herein,WhiteOakpurchased and received building materials of avalue in excess of$50,000, which were shipped toWhite Oak directly from points outside the State ofConnecticut.Accordingly, I find and conclude that AtlanticandWhite Oak are employers engaged in com-merce within the meaning of the Act and that it willeffectuate the policiesof the Actto assert jurisdic-tion in this proceeding.MORTON D. FRIEDMAN, Trial Examiner: Upon acharge filedon May 16, 1967, by Atlantic PipeCorporation, herein called Atlantic, the RegionalDirector for Region 1 of the National Labor Rela-tions Board,herein the Board,issued a complainton June 20, 1967, on behalf of the General CounselII.THE STATUS OF THE RESPONDENTThe Union admits, and I find,that it is alabor or-ganizationwithin themeaningof Section 2(5) ofthe Act.172 NLRB No. 35 LOCAL559, TEAMSTERS269III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueAs noted above,Atlantic manufactures,sells, andships concrete pipe to various customers. Thedeliveries of this pipe are made on flat-bed trailersowned by Atlantic,which trailers are towed bytractors owned by White Oak and driven by mem-bers of the Union who are nominally employees ofWhite Oak. There are a number of other aspects ofinterrelationbetweenAtlanticandWhiteOakwhich are set forth below in detail.Since the spring of 1967 the Union has been en-gaged in a labor dispute with White Oak. In supportof this dispute,the Union has picketed the Atlanticfacilities.The complaint alleges, in substance, thatthispicketing constitutes a secondary boycottwithin the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act. The Respondent defends itspicketing of the Atlantic facility on the basis thatAtlantic is not a neutral employer.In substance, theRespondent contends that Atlantic and White Oakare so interrelated as to be a single employer withinthe meaning of the Act and that therefore Atlanticis an ally of White Oak; that the Union has and hadin effect at the time of the picketing an oral con-tract with Atlantic covering the drivers of the trac-tors which haul the Atlantic trailers and that there-foreAtlantic is the employer of these tractordrivers and is not a neutral;and, finally,that Atlan-tic is at least a coemployer of these tractor drivers.Thus,the principle issue of the case is whetherAtlantic is a neutral employer entitled to the pro-tection of Section 8(b)(4) of the Act.B.The FactsAtlantic was organized in 1962 and,since earlyin 1963,has been actively engaged at Plainville,Connecticut,inthemanufacture and sale ofconcrete pipe.Itsofficers are John E.Toffolon,president and treasurer,and Roger L. Toffolon,,vice president and secretary.Its stockholders areJohn and Roger Toffolon and the estate of LouisToffolon,each holding one third of the shares. At-lantic's board of directors are also John and RogerToffolon and the administrator of the estate ofLouis Toffolon.White Oak,which has been in the heavy andhighway construction business for about 30 years,with its offices and a yard at Plainville,has as its of-ficers Roger L.Toffolon,president and treasurer,and John E.Toffolon,vice president and secretary.The stockholders are John and Roger Toffolon, 24percent each,the estate of Louis Toffolon,26 per-cent, Florence Toffolon, 25 percent,and RichardToffolon,1percent.The board of directors ofWhite Oak, as in the case of Atlantic,are John andRoger Toffolon and the administrator of the estateof Louis Toffolon.Another Toffolon corporation is ConnecticutSand and Stone Corporation(herein ConnecticutSand)of West Hartford,Connecticut,which is en-gaged in the sand, stone, aggregate,and ready-mixed concrete business.John E.Toffolon is pre-sident and treasurer of that firm and Roger L. Tof-folon is vice president and secretary.Each of theseindividuals holds 42-1/2 percent of the stock ofConnecticut Sand,the estate of Louis Toffolonowns 7-1/2 percent,and Norman Toffolon owns 7-1/2 percent.The board of directors of ConnecticutSand are John E.and Roger L. Toffolon and a Phil-lip Romano.'Although the yards of both Atlantic and WhiteOak are located in Plainville,the entrances to eachare separated by about 1 mile and the yards arefurther separated by a river which runs between thebacks of the two yards.Thus, there is no physicalconnection between the facilities of Atlantic andWhite Oak.In its operations,Atlantic employs laborers whoare represented by Laborers Local 611,LaborersInternational Union of North America,AFL-CIO,withwhom Atlantic has a collective-bargainingagreement.None of the employees of Atlantic aremembers of or represented by the Respondentherein,as far as the record shows.None of the em-ployees of Atlantic work for or perform any ser-vices on behalf of White Oak.The day-to-dayoperations of Atlantic are conducted by WilburTolliver, the general manager.Tolliver does the hir-ing, firing,and laying off and conducts the generalday-to-day labor relations of Atlantic. With regardto the most recent laborers contract with Atlantic,both Roger and John Toffolon represented Atlan-tic,withTolliver also participating inmakingrecommendations for negotiation.On the other hand, White Oak employs driversandoperatingengineers.Thedriversarerepresented by the Respondent.Both the operatingengineers and the teamsters are covered by con-tracts between their respective unions and the Con-necticut Labor Relations Division of New EnglandRoad Builders Association,of which organizationWhite Oak is a member.In the most recent negotia-tions with the Union, a negotiating committee fromtheAssociation negotiated with the Teamsters.Neither of the Toffolons were members of thatcommittee, but Roger Toffolon, as a member of theLabor Relations Division, did participate in theform of advising the negotiating committee. How-ever,Roger Toffolon does conduct the day-to-daybusiness of White Oak and, as such,is in chargeand has supervision of White Oak's labor relationsgenerally.IOther Toffolonfamily corporationsareConnecticut Cartridge,which iswholly owned by theestateof Louis Toffolon,the deceasedfather of Johnand Roger,andIndustrial Structures,whose stock is held by the estate ofLouis Toffolonand NormanToffolon. Neither Johnnor RogerToffolonowns shares in either ofthese two corporations. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsofarasbusiness relations are concerned,White Oak is a customer of Atlantic to the extentthat Atlantic sells to White Oak about 9 percent ofits products.In such instances,White Oak is treatedthe same as any other customer and is billed andcharged in the same manner.Connecticut Sand is managed on a day-to-daybasis by Gordon Ottman who is responsible notonly for the day-to-day operations of the businessbut also for the day-to-day labor relations.Atlanticpurchases from Connecticut Sand all of its sand andaggregate requirements.Atlanticpurchases itsconcrete on the open market from various firms.The percentage of Connecticut Sand'sbusinesswith Atlantic is quite small,amounting to perhaps 2percent a year.In the case of such sales, Connec-ticutSand treats Atlantic as it does any othercustomer and Atlantic is billed and charged thesame as any other customer.2Except for the use of White Oak tractors anddrivers to haul Atlantic trailers as hereinafter morefully detailed,there is no interchangeof employeesbetween any of the three corporations nor is thereany interchange of supervision.The three corpora-tions are conducted separately insofar as their busi-nesses are concerned.Theyhave separate payrolls,separate account books,separate bank accounts,and separate tax returns.Even theirclerical em-ployeesare located on their own individualpremises.However,White Oak leases certain dataprocessing equipment which is located at the WhiteOak office in Plainville.All of the billing and thepayroll processing for all of the Toffolon corpora-tions including Atlantic,White Oak,ConnecticutSand,Connecticut Cartridge,and Industrial Struc-tures is processed through the data processingequipment located at White Oak'sheadquarters.But, each of the corporations is separately chargedfor the time spent in processing its individual busi-ness items.Thus,Atlantic is charged for its propor-tionate time use of the data processing equipmentin the processingof Atlantic'sbillsand payrollrecords.However,Atlantic's own bookkeeping andcharging is done at Atlantic's own officesby Atlan-tic's own clerical employees.3As heretoforerelated,Atlantic does not own anytractors or trucks which can be used in the deliveryof Atlantic's concrete pipe products.Itdoes ownlarge,flat-bed trailers upon which the pipe isloaded.To effectuate its deliveries,Atlantic has anarrangement withWhite Oak for White Oak tosupply to Atlantic,upon demand,tractorswithdrivers for the purposes of hauling Atlantic'strailersto Atlantic's customers.This arrangementhas been in effect ever since Atlantic first started tomanufacture concrete pipe in 1963.At first the drivers who drove the tractors werepaid by Atlantic and the tractors used to haul At-lantic's trailerswere housed in Atlantic'syard.However, this lasted but a short period of time(variously described as several weeks to severalmonths),when it was discovered to be in error. Itshould be noted in connection herewith that thesetractors and their drivers are and have been utilizedfor purposes other than the hauling of Atlantictrailers.Thus,they are also used from time to time,and, as necessity requires,for thehaulingof WhiteOak's heavy equipment from job to job.The manner in which the arrangement betweenAtlantic andWhite Oak is implemented consistsmainly in the cooperation between Cedric Brooks,the superintendent of transportation of White Oak,and Frank D. Anastasio,traffic control manager ofAtlantic. Anastasio is a subordinate of Wilbur Tol-liver,generalmanager of Atlantic.Anastasio isresponsible for the routing of trucks and the mak-ing of deliveries of Atlantic's pipe products. It is hispractice each afternoon to determine how manytractors and drivers will be necessary to haul Atlan-tic's trailers the following day. When he thus deter-mines this number, Anastasio calls Brooks at WhiteOak and alerts the latter as to the number of trac-tors and drivers needed for the following day. Thefollowing morning,Brooks dispatches to Anastasiothe necessary tractors and drivers.When they arrive at Atlantic, the tractor driversreport to Anastasio who supplies them with the billsfor the pipe and instructions as to which trailer is tobe connected to the tractor together with thedestination or destinations of each trailer.If it isnecessary, Anastasio will give the driver other in-structions such as a requirement that the pipe bedelivered C.O.D.After the tractor, with trailer attached, leaves At-lantic's yard for its ultimate delivery destination,the driver of the tractor may keep in contact withboth Anastasio and Brooks by two-way, shortwaveradio with which the tractor is equipped.In thismanner,he is given necessary instructions fromtime to time and reports mishaps and other delaysto either Anastasio or Brooks.With regard to ac-cidents or equipment failure,however,itwouldseem that reports of the same are made mostly toBrooks inasmuch as White Oak carries the in-surance for accidents which might occur to theequipment.At the completion of a particular delivery, unlessotherwise instructed,the tractor and trailer willreturn to Atlantic and the driver will report toAnastasio.The latter will either utilize the tractorfor a second or possibly even a third delivery or, ifthere is no further delivery to be made for Atlantic2All of the foregoing from credited portions of the testimony of John andRoger Toffolon' From credited portions ofthe testimonyof John and Roger Toffolonand Norman D. Richard, the data processing manager for White OakNone of this testimony is seriously contested by the Respondent LOCAL559, TEAMSTERSon that particular day, Anastasio instructs thedriver to return to White Oak yard and report toBrooks.4When the White Oak tractor drivers are engagedin the hauling of Atlantic trailers, they are requiredto prepare a form,which can be called a log, whichindicates the operations of a particular tractor anddriver while engaged in hauling for Atlantic, thusshowing the deliveries made and the time con-sumed in making the deliveries.This sheet ishanded to Anastasio at the end of any particulardelivery period before the tractor is sent back toWhite Oak.In addition to the foregoing form, theWhite Oak driver must also prepare a separateform which he submits to Brooks which form showsthe use to which his particular tractor has been putduringanyparticularworkday regardless ofwhether the tractor was used to haul an Atlantictrailer or to haul heavy equipment for White Oak.With regard to supervision of the tractor drivers,itwould seem that Anastasio does not have theauthority to directly instruct the White Oak driversto appear at Atlantic for the purpose of makingdeliveries.Although drivers Peacock,Carroll, andMills testified that there had been times when theyhad been called directly by Anastasio to report towork on a Saturday,which is not a normal work-day, it is apparent that in all of these casesAnastasio did so either because it was too late inthe day to have Brooks inform the men to report,or that Anastasio had cleared with Brooks beforedirectly informing these employees. In any event,theseoccasionswere extremely infrequent andwould only occur if Brooks was not available toAnastasio or the men could not be reached anyother waysInconnectionwith the hauling of Atlantic'strailers byWhite Oak tractors,Atlantic has agreedto pay and does pay to White Oak for the use ofsuch tractors the sum of$7.50 per hour for thetractor and the driver.This rate has been in effectfor the past several years.At first,the rate washigher but Roger Toffolon had it lowered becausehe deemed the $7.50 rate to be more equitable.This rate remains unchanged even though thedriver is driving on a Saturday or at any other over-time period,and must,therefore, be paid at ahigher rate by White Oak.Also, this rate has notbeen increased despite the fact that the drivers'basic hourly rate has been raised during the periodthat the rental arrangement has been in effect. It isnot a public service commission rate and is merelya private rate established between White Oak andAtlantic.The Toffolons admitted that White Oak does nohauling of the trailers of any firm with White Oaktractors other than Atlantic.Up until the time of271the picketing by the Union herein,Atlantic reliedcompletely and solely on White Oak for a supply oftractors and drivers.In other words, White Oak wasAtlantic's sole source of transportation for itsproducts.In further connection with the delivery of Atlan-ticpipe products,some of the tractors,perhapsabout four or five, used in the making of the Atlan-ticdeliveries, although owned,paid for, licensed,and insured by White Oak,bear the name of Atlan-tic.This, according to Tolliver,Atlantic's generalmanager,was for the purpose of advertising Atlan-tic's products and for giving Atlantic's name somepublicity.Atlantic's trailers are all marked with At-lantic's name.Additionally,a number of the tractor drivers whonormally haul the Atlantic trailers are required towear work clothes on which is imprinted Atlantic'sname.Also in connection with the fees charged byWhite Oak to Atlantic, according to Roger Tof-folon the $7.50 charge per hour to Atlantic permitsa 5 percent profit to White Oak. In addition, Atlan-tic trailers are occasionally repaired at the WhiteOak's yard.For this service White Oak charges At-lantic cost plus a profit of 10 percent.As heretofore mentioned,formany years theWhite Oak drivers have been represented by thRespondent pursuant to agreements between tRespondent and the New England Road BuildersAssociation of which White Oak is a member.Under those successive agreements,White Oak andthe Union maintained a seniority list of drivers. Theagreements called for and required only a singleseniority list.However,several years before theevents herein,White Oak moved into its Plainvilleyards a number of dump trucks.These were in ad-dition to the tractors already stationed at the Plain-ville yard.According to Roger Toffolon,when thismove was made, at the request of the Union Tof-folon and Business Agent Doyle of the Union metfor the purpose of resolving problems in senioritywhich arose by reason of the move of the dumptrucks into White Oak's Plainville yard.Followingthemove of the dump trucks into White Oak'sPlainville yard,all of the drivers, according to thethen existent contract,were placed on one senioritylist.This resulted in a situation where the dumptruck drivers were then lowest on the seniority listand would therefore be the first drivers to be laidoff and the last to be hired.Although there is con-flicting testimony by Doyle and Roger Toffolon asto how a dual seniority list was finally arrived at, itisan established fact that ultimately,from thisdiscussion,two separate lists were thereafterestablished and maintained;this,despite prohibi-tion against the same in the bargaining agreement.'All of the foregoing from the credited testimony of John and RogerToffolon,Anastasio,Brooks,and drivers Peacock and Mills11From credited testimony of Brooks and Anastasio 272DECISIONSOF NATIONALLABOR RELATIONS BOARDDump truck drivers were and are on one list, thetractor drivers on the other.The lists are not in-terchangeable and drivers from one list cannot"bump" drivers on the other list.Doyle,the union business agent,admitted thatthe creation of the two separate lists may haveresulted in more stable employment for the dumptruck drivers.However,he insisted that this ismerely a result and not the cause of the dualseniority lists.Instead,hemaintained that thereason for the dual seniority list was that he askedRoger Toffolon for a separate contract from Atlan-tic to cover the tractor drivers and that Toffolonrefused,stating that it was a mere technicality, andthat the way to take care of it was through a doubleseniority list. Toffolon,on the other hand,testifiedthat it was the Union which desired the dualseniority list and that there was no question of At-lantic ever entering into a contractwith the Unionto cover the tractor drivers.Toffolon supports thiscontention by stating that it would make no dif-ferencewhether they had a single or a doubleseniority list since if employees with the classifica-tion of tractor drivers were needed for deliveries byAtlantic,all thatWhite Oak had to do was selectthe employees with the proper classification and as-sign them to that work.This could have been effec-tuated with either a single or a dual seniority list.Although it is not entirely clear,Iconclude andfind that Toffolon's version of how the two separateseniority lists were created is the more accurate.This is so,because I am persuaded that as a matterof fact the Union and its members are the chiefbeneficiaries of this double list and that the list wasnot created as a substitute for a contractwith At-lantic covering the tractor drivers. Thus I find thatno unwritten understanding existsthat the tractordrivers who work at Atlantic pipe deliveries are At-lantic employees.The foregoing represents the conditions that ex-istedvis-a-visWhite Oak, Atlantic,and the Unionat the time of the picketing herein.This picketingcame about by reason of the fact that White Oak,being a member of the Connecticut Labor Rela-tions Division of the New England Road BuildersAssociation,has had a collective-bargaining agree-ment with the Respondent which agreement ex-pired on May 1, 1967. On May 15, 1967, a strikewas called by the Respondent against the Associa-tion and Respondent picketed various members ofthe Association,includingWhite Oak at Plainville.The picketing was thereafter extended to the Atlan-ticfacility.The picketing at Atlantic began onTuesday,May 16,and continued until Tuesday,June 20, 1967.6After the picketing ended,deliveries of Atlanticpipe were made,and continued up to the date of" The endof the picketing came as a result of a temporary injunction pur-suant to Section 10(1)of the Act granted by the United States DistrictCourt forthe District of Connecticut.this hearing to be made, throughthe useof tractorsof an outside company not related to any of theToffolonoperations and, it is interestingto note,the charge per hour up to the time of the hearingherein for the use of a driver and tractor by the out-side company has been the same as that charged byWhite Oak, namely $7.50 per hour.C. Concluding FindingsCounsel for the General Counsel contends thatdespite the common ownership of Atlantic andWhite Oak,there is no such active or actual com-mon control as to exclude Atlantic from the protec-tion of Section 8(b)(4)(i) and (ii)(B) of the Act inregard to the labor dispute between the Union andWhiteOak.RespondentUnion contends thatbecause of the relationship which existed betweenAtlantic and White Oak through common owner-ship and control,and because of what the Union al-leges as the integrated natureof their deliveryoperations out of the White Oak yard in Plainville,the two companies are a single enterprise and thatthe proviso of Section 8(b)(4)(i)and (ii)(B) wouldrequire a dismissal of the complaint filed herein.It is true that common ownership,alone, is notsufficient to cause one of two commonly ownedcompanies to lose the protection of Section 8(b)(4)of the Actin a situation like the one presented bythe facts of the instant proceeding.There must be,in addition,such actual or active common control,as distinguished from merely a potential, as todenote an appreciable integration of operations andmanagement policies.'The Uniondoes not disagree with the above prin-cipal nor does it take issue with it. The Union mere-ly contends that the facts in this case are such thatsufficientfactorsare present to causeAtlantic tolose the protection of Section 8(b)(4) of the Act.In other words,the Respondent contends that con-ditions are shown by the facts of this case to con-clude that the two companies may and should beconsidered as one for the purposes of determiningwhether the picketing at Atlantic constituted asecondary boycott.I agree.There is much more than common ownership in-volved in the relationship between Atlantic andWhite Oak. If the record showed no more than thatthe two companies were commonly owned withcommon officers and directors, I would not so con-clude.However,Inote specifically that althoughthe two corporations have their places of businessseparate and apart by a distance of approximately 1mile with a river separating their yards, there is amarked degree of integration at least with respectto one aspect of their activities.And this aspect in-volves the very drivers with whom this proceeding'Drivers,Gmuffeurrand HelpersLocal No.639(Poole'sWarehousing,Inc.), 158 NLRB 1281, 1286. LOCAL559, TEAMSTERSis involved.Thus,although the immediate laborrelations on a day-to-day basis of Atlantic are con-ducted by Wilbur Tolliver,general manager of At-lantic,and the general day-to-day labor relationsmanagement of White Oak is conducted by RogerToffolon,the direct supervision of the drivers is en-trusted to neither of these two individuals butrather to the direction of Frank Anastasio, on be-half of Atlantic,and Cedric Brooks, the superinten-dent of transportation for White Oak of behalf ofthat company.While it may be true that Anastasiocannot initially order White Oak drivers to operatetheir trucks on behalf of Atlantic,once this permis-sion is given by Brooks and the drivers are assignedto pick up and deliver pipe on Atlantic trailers,their destination,route,and general activity inmaking such deliveries are directed and *uided byAnastasio,the traffic manager of Atlantic.Atlan-tic's operations so far as deliveries are concerned,are thus wholly dependent upon White Oak withrespect to the delivery of pipe, an essential part ofAtlantic'sbusiness.The record shows that onlyWhite Oak tractors were used for the making ofsuch deliveries and that in the making of suchdeliveries there was joint control over the driversby both White Oak which controls their original as-signment to the driving and then by Atlantic whichactually dispatched the drivers to their ultimatedestination and gave them instructions as to whereto go.This joint control is not an unusual situationbut, as pointed out by the Respondent,is on a day-to-day, hour-to-hour basis.This results in securing amaximum utilization of the equipment and thedrivers of White Oak by permitting Atlantic to havewhat would seem to be first call upon the tractorswhich Atlantic requires and the drivers to movethose tractors.This,in turn,requires the closesttype of cooperation between White Oak and Atlan-tic and,indeed,makes one completely dependentupon the other.This is especially true in the case ofAtlantic's dependence upon White Oak.General Counsel relies to a great extent on thecase ofDrivers,Chauffeurs and Helpers Local No.639 (Poole'sWarehousing,Inc.)"to contradict theRespondent's position that Atlantic does not havethe protection of Section 8(b)(4) of the Act. Care-ful analysis of that case in conjunction with the in-stant case and a comparison of the facts therein andherein show that the Board in the cited case specifi-cally noted that neither of the two companies in-volved performed the work of the other except in avery coincidental way. There, one company was awarehouse and the other a trucking operation butthere were no services performed in the warehousewhich were integrated in any manner with thetrucking operation and the trucking company didonly a very nominal business with the warehouse atwhich time it was treated like any other customer.In the case at bar White Oak performs a definite" 158 NLRB 1281273service for Atlantic and not as a public carrier butas an exclusive carrier for Atlantic.Indeed, so ex-clusive is this relationship that White Oak's officersadmitted that White Oak performed no hauling ofany company's trailers other than those of Atlanticand Atlantic's officers(the same individuals) ad-mitted that Atlantic relied completely on WhiteOak for the performance of this very importantaspect of Atlantic'soperations.Thus, I am com-pelled to reject as precedent thePoole'sWarehous-ing, Inc.,case on which the General Counsel reliesso heavily.Additionally,this cooperation and the degree ofintegration are emphasized not only by the fact thata number of the tractors used by White Oak for thedelivery of Atlantic products bear Atlantic's name,but additionally,as noted above,a number of theemployees of White Oak who are used as drivers ofthese tractors also are required to wear uniformsbearing Atlantic's name.This would, in my opinion,indicate more than a casual,nonintegrated relation-ship.Furthermore, the rate of $7.50 per hour chargedAtlantic by White Oak for the use of the tractorsand drivers would seem to be less than an "armslength"rate in view of the hourly rate paid thedrivers byWhite Oak and the further fact theWhite Oak does not charge additional for overtimework although it must pay the drivers for such over-time.Ialso consider indicative the fact that the ratehas not increased although successive contractswith the Union have required White Oak to pay in-creased wage rates.Additionally,the fact of common supervision or,at least alternative supervision,of the tractordrivers by White Oak and by Atlantic demonstratesthat the two corporations are in the very least jointemployers of the drivers under Board precedent. Ina somewhat different context,the Board has heldthat a bus company and another company perform-ing janitorial services for the bus company as an in-dependent contractor were joint employers of em-ployees performing janitorial and loading servicesat the bus company's terminals where both compa-nies shared or codetermined matters governing es-sential terms and conditions of employment.9 Thus,the concept of a joint employer appears to apply inunfair labor practice cases.Although research hasrevealed no case in which this concept has been ap-plied to a secondary boycott situation,Icannot findany precedent holding that such a concept wouldnot be so applicable.Thus, I find that,as noted above,the interrela-tionship of supervision first by White Oak and thenby Atlantic must be considered a major factor inevaluating the relationship between the two compa-nies.Ifind and conclude that these corporationsare in fact as well as in law joint employers withinthe meaning of the Board precedent above cited.9 The Greylwund Corporation,etc.,153 NLRB 1488, enfd 368 F.2d 778.354-126 O-LT - 73 -pt. 1 - 19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,I find and conclude that the picket-RECOMMENDED ORDERing at Atlantic's yard by the Respondent Union waspartof the Union'slawfulprimary activitiesdirected against Atlantic as well as White Oak.Upon the basis of the foregoing findings of factSuch picketing being primary in nature is not aand conclusions of law and upon the entire recordviolation of Section 8(b)(4)(i) and (ii)(B) of thein this case it is recommended that the complaintAct. Accordingly,I shall recommend that the com-heretofore filed herein be, and the same hereby is,plaint herein be dismissed.dismissed.